DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4-7 provide specifics of either the impact modifier or the acrylic copolymer without specifying that the panel has impact modifier or acrylic copolymer. It is unclear if each is required by the claim, or if the claim is specifying “when present” each requires the additional limitations. Parent claim 1 specifies “an impact modifier or an acrylic processing aid” requiring only one of the two present in the panel. If the claimed invention of the dependent claims requires impact modifier or acrylic copolymer, it should be explicitly stated as such (e.g. “The building panel according to claim 1, --having the impact modifier,-- wherein the impact modifier comprises…”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Josefsson et al., US 2020/0308846.
Regarding claim 1:
Josefsson discloses a building panel comprising a core (3), the panel further comprising an upper arrangement (1) being attached to an upper side of the core and/or a lower arrangement being attached to a lower side of the core, wherein the core is mineral-based (para. 0024), wherein the mineral-based core comprises at least 20 wt% of a mineral material (para. 0024), and wherein at least one of the upper arrangement or the lower arrangement comprises at least one rigid layer (para. 0061), wherein said rigid layerthermoplastic polymer (para. 0065) and at least one of an impact modifier (para. 0059, 0074 and 0156 – EVA and ABS) or an acrylic processing aid (para. 0211).
Regarding claim 2:
Josefsson discloses wherein the rigid layer is essentially free of plasticizer (para. 0063 discloses wherein the upper layer only comprises plasticizer when it is desired for the upper layer to be softer than the core. However, para. 0061 specifies the upper layer being more rigid than the core and thus essentially free of softening plasticizer).
Regarding claim 3:
Josefsson discloses wherein the acrylic processing aid is present in an amount between 0.5 and 10% (0-5%, para. 0211).
Regarding claim 4:
Josefsson discloses wherein the impact modifier comprises EVA (para. 0074) or ABS (para. 0042 and 0156).
Regarding claims 8-9:
Josefsson discloses wherein the thermoplastic polymer of the rigid layer is PVC (para. 0211) in an amount of 40 to 60% by weight falling within the range of 15-60%.
Regarding claim 10:
Josefsson discloses wherein the rigid layer comprises a filler, pigment, stabilizer or lubricant (para. 0211).
Regarding claim 11:
Josefsson discloses wherein the lower arrangement includes a mineral-based attachment layer (para. 0197) attached to the mineral-based attachment layer.
Regarding claim 12:
Josefsson discloses wherein the rigid layer is glued to the core (para. 0060).
Regarding claims 13-14:
Josefsson discloses wherein the mineral-based core and attachment layer comprises MgO (para. 0229 and 0233).
Regarding claims 15-16:
Josefsson discloses wherein the mechanical locking system is formed at least partially in at least one of the rigid layers (refer to Fig. 6c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Josefsson et al., US 2020/0308846 in view of Peng et al., US 2016/0264461.
Regarding claims 6 and 7:
Josefsson discloses an acrylic processing aid within the range of 0.5 to 10% but does not expressly disclose acrylic copolymers. 
Peng discloses a building panel having a film-forming polymer with an acrylic processing aid of acrylic copolymers (para. 0128).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to utilize specifically acrylic copolymers as suggested by Peng for the acrylic processing aid of Josefsson in order to improve water resistance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Josefsson et al., US 2020/0308846 in view of Brickner et al., US 2017/0044778.
Regarding claim 5:
Josefsson does not expressly disclose wherein the impact modifier is in the range of 0.5 to 10 wt.%.
Brickner discloses an impact modifier present in the range of 0.5 to 10 wt.% (para. 0020).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate the impact modifier of Josefsson in a range of 0.5 to 10% (3 to 15%) as suggested by Brickner in order to mitigate susceptibility to chipping and damage (para. 0020).

Claim Rejections - 35 USC § 103
Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brickner et al., US 2017/0044778 in view of Baert et al., US 2019/0040635.
Regarding claim 1:
Brickner discloses a building panel comprising a core (20), the panel further comprising an upper arrangement (30, 40) being attached to an upper side of the core and/or a lower arrangement being attached to a lower side of the core, and wherein at least one of the upper arrangement or the lower arrangement comprises at least one rigid layer (30), wherein said rigid layer
Brickner does not expressly disclose wherein the core is mineral-based.
Baert discloses a building panel composition wherein a core (9) is mineral-based (para. 0006), wherein the mineral-based core comprises at least 20 wt% of a mineral material (para. 0005, 0008 and 0009).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the mineral-based core of Baert for the polymer based core of Brickner in order to simplify panel construction by eliminating the need for reinforcement and/or adhesive while also providing improved temperature resistance (para. 0006).
Regarding claim 2:
Brickner discloses wherein the rigid layer is essentially free of plasticizer (para. 0006).
Regarding claims 3 and 5:
Brickner discloses wherein the impact modifier is present in an amount between 0.5 and 10% (para. 0020 – 4 to 10% encompassed by the claimed range).
Regarding claim 4:
Brickner discloses wherein the impact modifier comprises ACR (para. 0023).
Regarding claims 6-7:
Brickner discloses wherein the acrylic processing aid comprises ACR (para. 0023) in the range of 0.5 to 10 wt% (ACR may also serve as an impact modifier, and it’s in the range of 4 to 10% overlapping with the claimed range).
Regarding claim 8:
Brickner discloses wherein the thermoplastic polymer of the rigid layer is PVC (para. 0019) in an amount of 40 to 60% by weight falling within the range of 15-60%.
Regarding claim 9:
Baert discloses a percentage of 1:1 or larger of mineral material to thermoplastic material, overlapping with the claimed range.
Regarding claim 10:
Brickner discloses wherein the rigid layer comprises a filler, pigment, stabilizer or lubricant (para. 0018).
Regarding claim 11:
Baert discloses wherein the lower arrangement includes a mineral-based attachment layer (cement, para. 0029) attached to the mineral-based attachment layer.
Regarding claim 12:
Both Brickner and Baert disclose wherein the rigid layer is glued to the core (para. 0023 in Brickner and 0029 in Baert).
Regarding claim 13:
Baert discloses wherein the mineral-based core comprises MgO (para. 0013).
Regarding claims 15-16:
Brickner discloses wherein the mechanical locking system is formed at least partially in at least one of the rigid layers (refer to Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633